Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
Claims 7-11, 13-15, 17-24 are currently pending.  Claims 1-6, 12 and 16 have been canceled.  Claims 7, 10, 13, 19, 21 and 22 have been amended.  Claims 23-24 have been added. Entry of this amendment is accepted and made of record.

Allowable Subject Matter
Claims 7-11, 13-15, 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7 the best prior art of record Nguyen et al. (WO 2012/027739 is an English translation of CN 103188990) (hereinafter Nguyen), Sung et al. (US 2005/0105778) (hereinafter Sung) and Mullin et al. (US 2014/0046192) (hereinafter Mullin) alone or in combination fail to teach or render obvious the invention as claimed.  The specific limitations of a mobile temperature measurement device, comprising: the light source and the thermopile being calibrated such that the first area on the object is coextensive with and approximately a same size as the second area  on the object; a user interface; and a controller communicatively coupled to the thermopile, the camera, the light source, and the user interface, the controller configured to cause: initiation of the thermopile to measure the temperature of the object within the first area on the object;  activation of the light source to illuminate the second area on the object; initiation of the camera to capture an image of the object while the light source is simultaneously illuminating 
Hence the prior art of record fails to teach the invention as set forth in claims 7-11, 21 and 23. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 13 the best prior art of record Nguyen, Sung and Mullin alone or in combination fail to teach or render obvious the invention as claimed.  The specific limitations of a method for determining a temperature measurement footprint, comprising: wherein the light source and the thermopile are calibrated such that the second area on the object is coextensive with and approximately a same size as the first area on the object; initiating the camera to capture a second image of the object while the light source is simultaneously illuminating the second area on the object comparing the first image and the second image to determine the light source footprint on the object; and causing a user interface to present the temperature measurement footprint including measurement of the temperature of the first area on the object superimposed on the second area on the object of independent claim 13 when combined with the limitations of measuring a temperature of a first area on an object using a thermopile located at a distance from the object, the first area on the object being defined as a temperature measurement footprint of the object; initiating a camera to capture a first image of the object; activating a light source to illuminate a second area on the object, the second area3Application No. 15/080,823Reply to Final Office Action of October 1, 2020, and Advisory Action of January 22, 2021on the object 
Hence the prior art of record fails to teach the invention as set forth in claims 13-15, 17-20, 22 and 24. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Mon-Tue and Thur-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855